Citation Nr: 1038855	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-00 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hip condition. 

REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from June 1988 to December 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for a 
bilateral hip condition, secondary to his service connected back 
and ankle conditions.  Service connection is in effect for status 
post trauma with open reduction and internal fixation, left ankle 
and for degenerative disc disease with posterior vertebral body 
spurring associated with status post trauma with open reduction 
internal fixation, left ankle.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. §§ 
1110, 1131.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

VA regulations provide that disability which is proximately due 
to or the result of a service-connected disease or injury shall 
be service connected.  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation).

The Veteran had a VA examination in June 2006.  The examination 
report reflects that the examiner opined that the Veteran's hip 
condition is not related to service or to a service connected 
disability.  The examination report did not indicate whether a 
current hip condition is aggravated by the Veteran's service-
connected disabilities.  Once VA undertakes the effort to provide 
an examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Accordingly, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA 
examination.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination.  The 
examination report should indicate that the 
claims file was reviewed.

2.  The examiner should determine whether the 
Veteran currently has a bilateral hip 
disability.  The examiner should:

a.  provide an opinion as to whether a 
bilateral hip disability is at least as 
likely as not (50 percent or greater 
likelihood) related to the Veteran's 
service-connected left ankle disability.  
The examiner should provide a detailed 
rationale for the opinion.  If the 
examiner determines that an opinion is not 
possible without resort to mere 
speculation, the examiner should discuss 
why an opinion is not possible.

b.  provide an opinion as to whether a 
bilateral hip disability is aggravated by 
the Veteran's service-connected left ankle 
disability.  The examiner should provide a 
detailed rationale for the opinion.  If 
the examiner determines that an opinion is 
not possible without resort to mere 
speculation, the examiner should discuss 
why an opinion is not possible.

c.  provide an opinion as to whether a 
bilateral hip disability is at least as 
likely as not (50 percent or greater 
likelihood) related to the Veteran's 
service-connected degenerative disc 
disease.  The examiner should provide a 
detailed rationale for the opinion.  If 
the examiner determines that an opinion is 
not possible without resort to mere 
speculation, the examiner should discuss 
why an opinion is not possible.

d.  provide an opinion as to whether a 
bilateral hip disability is aggravated by 
the service-connected degenerative disc 
disease.  The examiner should provide a 
detailed rationale for the opinion.  If 
the examiner determines that an opinion is 
not possible without resort to mere 
speculation, the examiner should discuss 
why an opinion is not possible.

3.  Following the completion of the actions 
requested above, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO should 
furnish the Veteran and his representative a 
supplemental statement of the case and afford 
them an applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


